Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 13, 2013                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  147839                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                    SC: 147839                            David F. Viviano,
  In re REGNIER, Minors.                                            COA: 313657                                       Justices
                                                                    Tuscola CC Family Division:
                                                                    10-010036-NA

  _______________________________________/

         On order of the Court, the application for leave to appeal the July 23, 2013
  judgment of the Court of Appeals is considered and, it appearing to this Court that the
  case of In re Sanders (Docket No. 146680) is pending on appeal before this Court and
  that the decision in that case may resolve an issue raised in the present application for
  leave to appeal, we ORDER that the application be held in ABEYANCE pending the
  decision in that case.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 13, 2013
           p1210
                                                                               Clerk